DETAILED ACTION
Status of Claims
Claims 1-14 and 18-23 are pending. Claims 19-23 are withdrawn as non-elected inventions. Claims 1-14 and 18 are subject to examination on the merits.

Response to Amendments
Because the 9/22/2022 claim amendment is responsive, the Examiner’s Comment, the 35 USC 112(a) rejections, and 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive, for reasons below.
In response to the 35 USC 103 obviousness rejections, Applicant asserts that “Reaction chamber temperature, in claim 1 and in view of the specification, is defined to include the entire reaction chamber . . . In other words, claim 1 recites temperatures throughout the reaction chamber in the range of 750 to 950 °C for the pre-coating step and above 700 °C for the heating step” (remarks at 9). First, if applicant intends to be their own lexicographer and disavow the full scope of the claimed limitations—specifically, in the limitations of “the reaction chamber temperature during the pre-coating is in the range of 750 to 950℃” and “heating the reaction chamber to a temperature exceeding 700℃”—applicant must do so clearly and unmistakably. See MPEP § 2111.01.IV. But notably, applicant states that “reviewers of this or any related prosecution history shall not reasonably infer that Applicant has made any disclaimers or disavowals of any subject matter” (remarks at 13). Second, the features upon which applicant relies (i.e., “entire” reaction chamber, “throughout” the reaction chamber) are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). Third, although the specification discusses heating the chamber’s peripheral regions for effective etching chemistry for the high temperature baking step 120 (see para. 0020), no such discussion is provided for the pre-coating step 110. Indeed, the specification is silent on why chamber temperature is even important for the pre-coating step. Thus, applicant’s assertion that temperatures in the 750-950℃ range are throughout the reaction chamber for the pre-coating step does not appear to be supported by the specification.
Applicant asserts that COMITA does not disclose heating the reaction chamber to a temperature exceeding 700°C, in part because the walls of the chamber are actively cooled to typically 100-600℃ (see remarks at 10). This is not persuasive, for several reasons. 
First, COMITA explicitly teaches that—in step 203, when the chamber is heated as part of the chamber-cleaning process—cooling air flow may be reduced or eliminated from the chamber walls so as to heat the surfaces of such walls (see col. 5 line 31-34, col. 6 line 34-39). Indeed, COMITA explicitly teaches increasing the temperature of the walls to the temperature of the susceptor (col. 6 line 34-39).
Second, COMITA teaches that its teachings are not limited to a single wafer cold-wall CVD reactor (see col. 4 line 14-19). Indeed, none of the claims in COMITA recite cold-wall reactors/chambers.
Third, applicant’s citations of COMITA (see remarks at 10) about cooling the chamber walls to 100-600℃ do not relate to the process of cleaning the chamber; instead they relate to the process of depositing a film on the wafer. For example, applicant cites extensively to col. 1 line 39-45 of COMITA (see remarks at 9-10), but that section of COMITA is discussing depositing a film on the wafer (see col. 1 line 13-15, “In epitaxial or polysilicon deposition processes, silicon is typically deposited onto the wafer using processes such as chemical vapor deposition (CVD)”; see col. 1 line 56-59, “After repeated deposition processes are conducted in chamber 102, top surfaces of the circumferential edge of the susceptor 124 and the preheat ring 130 are covered with a film of the deposited material”). As another example, col. 5 line 2-7 of COMITA (as cited by applicant) also discusses depositing a film on the wafer (see col. 4 line 61 to col. 5 line 11, “Once deposition temperature is obtained, a silicon source gas is introduced into reactor 102 . . . After obtaining desired film thickness on wafer 125, the silicon source gas is stopped . . . Wafer 125 is then removed from chamber 102”).
Applicant asserts that “COMITA also teaches that cooled walls are essential to keep chlorine radical density low enough to clean components without damaging them. (COMITA col. 6 line 58–col. 7 line 2) . . . the temperature of the walls should be cooler than the susceptor to reduce damage to the walls” (remarks at 10). This assertion is not supported by the disclosures of COMITA. First, COMITA teaches that, when cleaning the chamber, cooling air can be reduced or eliminated from the walls so as to increase the temperature of the walls to the temperature of the susceptor (see col. 5 line 31-34, col. 6 line 34-39). Second, COMITA does not actually state that “cooled walls are essential to keep chlorine radical density low enough to clean components without damaging them” and “the temperature of the walls should be cooler than the susceptor to reduce damage to the walls.” By contrast, Col. 6 line 58 to col. 7 line 2 (as cited by applicant) actually discusses the density of thermally activated chlorine versus the density of plasma, and how “thermally activated radicals are of lower density than plasma generated radicals and are therefore less likely to damage internal components or result in increased component wear.”
Applicant asserts that “The Office Action, on Page 19, argues that duration of the cleaning is result effective and points to COMITA col. 7 line 66-col. 8 line 3. However, this paragraph discusses the timing of flowing the chlorine gas and not the timing of the heating step. Therefore, COMITA does not suggest the heating length is results effective” (remarks at 10; see also remarks at 11-12 for similar arguments regarding claims 9 and 10). This is not persuasive. As explained in the 6/22/2022 Non-Final Action at para. 50, the duration that the heating step is continued/maintained after reaching the target temperature of the chamber is related to the duration of cleaning, so both durations are result effective.
Applicant asserts that AMRHEIN fails to teach “the reaction chamber temperature during the pre-coating is in the range of 750 to 950℃” because AMRHEIN teaches a susceptor temperature but not a reaction chamber temperature and the temperature of the walls will be less than the susceptor temperature because the chamber is a cold-wall chamber (remarks at 11). This is not persuasive for several reasons. First, applicant’s arguments appears to be based on applicant’s own definition of “reaction chamber temperature” that includes temperature of the entire reaction chamber or temperature throughout the reaction chamber. As explained above, there is no clear and unmistakably disavowal; the language “entire” or “throughout” is not recited in the claims; and if “entire” or “throughout” were recited, potentially 112(a) written description issue may arise. Second, the art rejection based on the combination of COMITA and AMRHEIN does not require incorporating the structures of AMRHEIN. AMRHEIN teaches that heat is applied to the chamber (see lamps 13, 14, 15, fig. 1, para. 0028-29); thus, although AMRHEIN only uses the term “susceptor temperature” in para. 0052, a person having ordinary skill in the art would understand that heat is still applied to other surfaces of the chamber.
Applicant asserts that AMRHEIN fails to teach a heating step (remarks at 11). This argument is not relevant because the art rejection used COMITA for teaching the heating step.
Applicant asserts that claim 13 is allowable because “claim 13 recites ‘wherein the etchant gas comprises chlorine (Cl2).’ Claim 13 depends on claim [1] which also recites ‘wherein the etchant gas removes the residue from the plurality of walls.’ In other words, claim 13 recites that Cl2 removes the residue from the plurality of walls. COMITA and AMRHEIN disclose that chlorine radicals, not Cl2, attack and remove the residue” (remarks at 11). This is not persuasive for several reasons. First, the claim language does not say “Cl2 removes the residue from the plurality of walls.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). Second, applicant’s argument appears to rest on an assumption: in COMITA, after the Cl2 gas is introduced into the reaction chamber, not a single Cl2 gas molecule comes into contact with a piece of residue in the chamber. A person having ordinary skill in the art would understand that in COMITA: at least some Cl2 gas molecules may not dissociate into radicals; and even if all Cl2 gas molecules were to dissociate into radicals, such dissociation would take time, so at least some Cl2 gas molecules would come into contact with a piece of residue and remove it either chemically (by reacting with the residue) or mechanically (by colliding with the residue; see COMITA at col. 5 line 56-63, Cl2 gas is supplied into the chamber at a high flow rate). Lastly, Applicant appears to suggest that, in the present application, the Cl2 gas molecules introduced into the heated reaction chamber (heated to 700℃ or more) do not disassociate into chlorine radicals; this scenario would contradict the well-established understanding of chemistry.
Applicant asserts that “The pressure range of COMITA is so broad and does not list the advantages of the pressure less than atmospheric pressure” (remarks at 12). This is not persuasive. As explained in the 6/22/2022 Non-Final Action at para. 46, the claimed range is considered obvious given its overlap with the range disclosed by the prior art (citing MPEP § 2144.05.I.) and because chamber pressure is a result-effective variable, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal chamber pressure through routine experimentation. Likewise, the specification of the present application does not show the criticality of the claimed ranges, and does not show “the advantages of the pressure less than atmospheric pressure.”
Applicant asserts that “Ly fails to remedy the deficiencies of COMITA and AMRHEIN. Ly discloses a different method for cleaning using hydrogen chloride, and does not have a specific heating step that lasts for at least 160 seconds” (remarks at 12). This is not relevant, because LY was merely used to show that it’s well known and conventional in the art to use arsenic dopants when forming a silicon epitaxial film (see Non-Final Action at para. 58-59).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Provisional Application No. 62/859,621 (hereinafter “Provisional Application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 12 recites “wherein removing the residue reduces a concentration of the arsenic-based material to a level of 0.005 parts per million,” which is not disclosed in the Provisional Application.
Claim 14 recites “wherein removing the residue reduces a concentration of the chlorine (Cl2) to a level of 0.5 parts per million,” which is not disclosed in the Provisional Application.

Claim Objections
Claim 1 recites “wherein the residue comprises a material from the group consisting of arsenic . . . arsenic compounds . . . ,” whereas claims 11 and 12 use the term “arsenic-based material” instead. It’s unclear if “arsenic-based material” is the same as or different from “arsenic”/”arsenic compounds.” If they are the same, it’s recommended that consistent claim language and terminology be used.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the protective layer on the plurality of walls and the parts" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites that the protective layer is formed on the plurality of walls, and claim 3 does not recite any protective layer has been formed on the parts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over COMITA (US Patent 6042654), in view of AMRHEIN (US PGPUB 20030215963) and LY (US PGPUB 20030221708).
Regarding claim 1, COMITA teaches a method for in-situ cleaning a reaction chamber (abstract, claims 1-34, fig. 2). COMITA teaches that its teachings are not limited to a single wafer cold-wall CVD reactor (see col. 4 line 14-19).
COMITA’s method comprises:
providing a substrate in the reaction chamber (see col. 4 line 33-35) and forming a film on the substrate that causes a residue to form (see, e.g., step 201 in fig. 2; col. 4 line 61 to col. 5 line 8; claims 16, 26) on a plurality of walls (see claim 1, col. 2 line 38-40, col. 2 line 61-62) within the reaction chamber (chamber 102, see fig. 1);
after the providing a substrate in the reaction chamber and forming a film on the substrate (after step 201), heating the reaction chamber (see step 203 in fig. 2, col. 5 line 25-44) to a temperature exceeding 700°C (chamber temperature is typically 500-1050℃, col. 7 line 5-10; examples of chamber temperature include 740℃, 750℃, 800℃, and 1000℃, see col. 6 line 21-24, 30-32, 54-56, col. 7 line 55-65, fig. 3);
after heating the reaction chamber (after step 203), flowing an etchant gas into the reaction chamber (see step 204 in fig. 2; see col. 5 line 45-49); 
wherein the etchant gas removes the residue from the plurality of walls (see claim 1, col. 7 line 14-38; see also col. 4 line 20-24, col. 7 line 5-10).
COMITA does not explicitly teach that in the heating step, the chamber is heated “for a duration exceeding 160s.” But COMITA teaches that after heating the chamber to the temperature exceeding 700℃ and flowing the etchant gas into the chamber (as explained above), the chamber’s temperature is maintained during cleaning (see col. 3 line 25-35). COMITA teaches that the duration of cleaning is result effective (see col. 7 line 66 to col. 8 line 3, the Cl2 gas flow time affects not only the removal of deposits but also exposure of the chamber components to chlorine radical). In other words, the duration that the heating step is continued/maintained after reaching the target chamber temperature is related to the duration of cleaning, and so both durations are result effective. Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration that the heating step is continued/maintained after reaching the target chamber temperature. See MPEP § 2144.05.II.A.
COMITA also does not explicitly teach:
“wherein the residue comprises a material from the group consisting of arsenic, phosphorus, arsenic compounds, and phosphorus compounds”;
“pre-coating with a protective layer on a plurality of walls within the reaction chamber with a protective coating gas, the protective coating gas comprising at least one of: dichlorosilane (DCS), silane, or disilane and the reaction chamber temperature during the pre- coating is in the range of 750 to 950°C”;
The heating step is “after the pre-coating.”
COMITA teaches that the step of forming a film on the substrate is a silicon epitaxial process (see col. 1 line 13-15, col. 4 line 39-42, claim 7). LY teaches that it’s well known in the art to have arsenic dopant when forming a silicon epitaxial film (see para. 0004, 0018).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify COMITA to incorporate arsenic dopant in the step of forming the film on the substrate (wherein the film-forming step causes the residue to form on the walls, as explained above), with reasonable expectation of cleaning the chamber. COMITA already teaches forming the film on the substrate by epitaxial silicon process and it’s well known in the art to have arsenic dopant when forming a silicon epitaxial film (see LY). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. In the resulting combination, the residue caused by the film-forming step would comprise arsenic.
AMRHEIN teaches a method for in-situ cleaning a reaction chamber (see abstract, fig. 3, claims 1-21), just like the present application; thus AMRHEIN is analogous. AMRHEIN teaches:
pre-coating with a protective layer (see layer 208, fig. 4, para. 0062; see also layer 206, fig. 4, para. 0061-62) on a plurality of walls (because the protective layer is formed via a CVD process in the chamber, see para. 0052-53, a person having ordinary skill in the art would reasonably expect the protective layer to form on all or almost all interior surfaces of the chamber, including the walls; indeed, AMRHEIN teaches that deposits are formed on chamber walls after CVD processing, see para. 0006) within the reaction chamber (chamber 12, fig. 1) with a protective coating gas (see step 100 in fig. 3, para. 0052-53), the protective coating gas comprising silane (para. 0053), and the reaction chamber temperature during the pre-coating is about 775°C (see para. 0052-53; AMRHEIN teaches that heat is applied to the chamber, see lamps 13, 14, 15, fig. 1, para. 0028-29, and the pre-coating step is a “thermal-mediated process,” see para. 0052; thus, a person having ordinary skill in the art would understand that heat is also applied to other interior surfaces of the chamber), wherein “about 775℃” falls within the claimed range of “750 to 950°C”; 
providing a substrate in the reaction chamber (see step 120 in fig. 3, para. 0056) and forming a film on the substrate (see step 130 in fig. 3, para. 0056) that causes a residue to form on the protective layer (because step 130 occurs after steps 100-110, a person having ordinary skill in the art would understand that, in step 130, the residue is formed on the protective layer previously formed in steps 100-110);
after the pre-coating, flowing an etchant gas (e.g., chlorine gas, see para. 0060) into the reaction chamber (see step 160 in fig. 3, para. 0059-60, 0062); 
wherein the etchant gas removes the residue from the protective layer (see para. 0062) on the plurality of walls (see para. 0005, deposits are left on chamber walls; see para. 0045, cleaning chamber walls).
AMRHEIN teaches that the protective layer has the benefit of protecting the chamber’s interior surfaces from attacks by radicals of the cleaning gas (see para. 0014, 0023, 0055), wherein the radicals include chlorine radicals (see para. 0046, 0049, 0061).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of COMITA and LY to incorporate a pre-coating step to form a protective layer on various interior surfaces (including walls) of the chamber, with reasonable expectation of protecting the chamber’s interior surfaces, for several reasons. First, as AMRHEIN explains, the protective layer has the benefit of protecting the chamber’s interior surfaces from attacks by radicals of the cleaning gas (including chlorine radicals); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate the pre-coating step to form the protective layer on various interior surfaces (including walls) of the chamber. Second, it’s well known in the art to perform a pre-coating step to form a protective layer on various interior surfaces of the chamber (see AMRHEIN), before providing a substrate into the chamber and forming a film on the substrate (see AMRHEIN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the pre-coating step as incorporated would serve the same function as before (e.g., protecting the chamber’s interior surfaces), thus yielding predictable results.
In the resulting combination of COMITA, LY, and AMRHEIN, the substrate would be provided into the chamber (for the film-forming step) “after the pre-coating” (as explained above, AMRHEIN teaches pre-coating before the film-forming step), and in the pre-coating step, heat would be applied to the reaction chamber (e.g., COMITA’s chamber 102) to achieve a chamber temperature suitable for forming the protective layer (as explained above, AMRHEIN teaches that the pre-coating step is a “thermal-mediated process” and teaches a temperature of about 775℃) on various interior surfaces of the chamber (as explained above, AMRHEIN teaches that the pre-coating step is formed via a CVD process and COMITA teaches that various surfaces (including walls) of the chamber are subject to cleaning by the etchant gas, so those surfaces would need to be protected).
Regarding claim 2, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination teaches wherein the etchant gas comprises chlorine (Cl2) (see COMITA at col. 5 line 45-63, step 204 in fig. 2).
Regarding claim 3, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination teaches wherein the reaction chamber comprises parts made up of at least one of: silicon carbide or graphite (see COMITA at col. 2 line 2-5), and wherein the protective layer on the plurality of walls and the parts to provide protection during the flowing step (as explained above, because the protective layer is formed via a CVD process in the chamber, a person having ordinary skill in the art would reasonably expect the protective layer to form on all or almost all interior surfaces of the chamber, see AMRHEIN at para. 0006, 0052-53).
Regarding claim 4, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination teaches a pressure of the reaction chamber during the flowing step is in a range of 10 torr to 760 torr (see COMITA at col. 6 line 4-7, claims 19, 28). Given the overlap between the claimed ranges (i.e., 40-100 torr, 45-90 torr, 50-85 torr) and the range disclosed by the prior art, the claimed ranges are considered obvious. See MPEP § 2144.05.I. Moreover, the chamber pressure is a result-effective variable. For example, COMITA teaches that chamber pressure affects the density of chlorine radical formed in the chamber (see col. 7 line 10-13) and affects cleaning rate and time (see col. 7 line 51-55). Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal chamber pressure for the flowing step. See MPEP § 2144.05.II.A. Indeed, the present application has not shown the criticality of the claimed ranges of 40-100 torr, 45-90 torr, and 50-85 torr.
Regarding claim 5, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. Although the combination does not explicitly teach “wherein the flowing step has a duration ranging from 2 to 5 minutes,” cleaning time is a result-effective variable. For example, COMITA teaches that the Cl2 gas flow time affects not only the removal of deposits but also exposure of the chamber components to chlorine radical (see col. 7 line 66 to col. 8 line 3). Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration for the flowing step. See MPEP § 2144.05.II.A. Indeed, the present application has not shown the criticality of the claimed range of 2 to 5 minutes.
Regarding claim 6, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination teaches wherein the temperature of the reaction chamber during the heating step exceeds 800℃ (as explained above; see also COMITA at fig. 3, col. 7 line 5-10, col. 6 line 21-24, 30-32, 54-56, col. 7 line 55-65).
Regarding claim 7, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination teaches wherein the temperature of the reaction chamber during the heating step exceeds 900℃ (as explained above; see also COMITA at fig. 3, col. 7 line 5-10, col. 6 line 21-24, 30-32, 54-56, col. 7 line 55-65).
Regarding claim 8, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 2. The combination teaches the etchant gas comprises nitrogen (N2) (see COMITA at col. 5 line 59-61).
Regarding claim 9, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination does not explicitly teach “wherein the heating step is continued after the temperature of the reaction chamber is reached for a duration exceeding 170s.” But as explained above, the duration that the heating step is continued/maintained after reaching the target chamber temperature is result effective. Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration that the heating step is continued/maintained after reaching the target temperature of the chamber. See MPEP § 2144.05.II.A.
Regarding claim 10, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination does not explicitly teach “wherein the heating step is continued after the temperature of the reaction chamber is reached for a duration exceeding 180s.” But as explained above, the duration that the heating step is continued/maintained after reaching the target temperature of the chamber is result effective. Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration that the heating step is continued/maintained after reaching the target temperature of the chamber. See MPEP § 2144.05.II.A.
Regarding claim 11, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 1. The combination teaches wherein the residue comprises an arsenic-based material (as explained above).
Regarding claim 12, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 11. As explained above, the etchant gas removes the residue, which comprises an arsenic-based material. In other words, the concentration of the arsenic-based material would be reduced to a certain level as the cleaning progresses. Although the combination does not explicitly teach that the level is “0.005 parts per million,” the concentration is a result effective variable. As explained above, the etchant gas removes the residue, which comprises an arsenic-based material. This means the concentration of the arsenic-based material is related to the cleaning progress or the cleaning result. Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal concentration of the arsenic-based material. See MPEP § 2144.05.II.A.
Regarding claim 13, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 2. The combination teaches wherein the etchant gas comprises chlorine (Cl2) (see COMITA at col. 5 line 45-63, step 204 in fig. 2).
Regarding claim 14, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 13. The combination teaches the necessity of purging the reaction chamber (see COMITA at col. 8 line 4-19), wherein the purging would remove residues and residual chlorine from the chamber. Thus, the combination teaches removing the residue reduces a concentration of the chlorine (Cl2). Although the combination does not explicitly teach that the concentration is reduced to “a level of 0.5 parts per million,” the concentration is result effective because the combination teaches the necessity of purging the reaction chamber (i.e., the concentration should be as low as possible). Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal concentration of chlorine (Cl2). See MPEP § 2144.05.II.A.
Regarding claim 18, the combination of COMITA, LY, and AMRHEIN teaches the method of claim 3. The combination teaches wherein the pre-coating step is continued until the protective layer has a thickness of 500 angstroms to 2 micrometers (50 nm to 2000 nm) (see AMRHEIN at para. 0052), which falls within the claimed range of “at least 35 nanometers.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714